THEATTOIENEY                GENERAL
                                   OFTEXAS
                               AUSTIN.   TEXAS      %3711
CRAWWORD     ‘T.   MARTIN
  A-rrOPNIFY a-AI.
                             September 17, 1969

       Col. Wilson E. Speir                         Opinion   No.   M-   474
       Director
       Texas Department of Public Safety            RE:   House Bill 84, Acts
       5805 North Lamar Blvd.                             61st. Leg., R.S.
       Austin, Texas 78723                                1969, ch. 793, p.
                                                          2342, concerning
       Dear Col. Speir:                                   right-of-way
            You have requested the opinion of this office as to
       whether the amendment of Article 670ld. Section 71, Vernon's
       Civil Statutes, requires the driver of a vehicle approaching
       the intersection of a different street or roadway to stop at
       a yield right-of-way sign or to yield at a yield right-of-way
       sign.
            The portion of the amendment relating directly to yield
       right-of-way signs is as follows:
                       "Sec. 71.  (a)  The driver of a vehicle
                    approaching the intersection of a different
                    street or roadway shall stop, yield and grant
                    the privilege of inunediateuse of such inter-


                    stopping,‘miy only proceed-thereafter when
                    such driver may safely enter the intersection
                    without interference or collision with traffic
                    using suoh different street or roadway."
                    (Bmphasis added).
            Sections (b), cc), and (cl)provide that a driver approach-
       ing various types of intersections not controlled by traffic
       signs or signals shall ". . .stop,,yield and grant the privilege
       of immediate use. . ." of the intersect&on to vehicles within
       the intersection or approaching in such proximity  as to con-
       stjtute a hazard and shall proceed only when safe to do so.
            Section (e) of the amendment reads as follows:
                        "(e) A driver obligated to stop and yield
                    the right-of-way in accord with Sections    (a),
                    (b) , (c) and (a) of Section 71, who  is involved
                    in a collision or interference with other traf-
                    fic at such intersection is presumed not to have
                                         - 2364 -
Col. Wilson E. Speir, page 2, (M- 474 )



         yielded the right-of-way as required by this Act."
         (Emphasis added).
     The amendment repeals Article 6701d, Section 73, Vernon's
Civil Statutes, and Article 827e-1, Section 2 and Section 3,
Vernon's Penal Code, which provide rules governing right-of-
way at intersections.
     The caption of House Bill 84 states that the purpose of
the amendment is as follows:
            II
             . . .to arovide for the establishment of
         vehicular right-of-way at all intersections,
         requiring certain drivers to stop, yield and
         grant the right of immediate use of inter-
         sections and requiring such drivers not to
         enter such intersection until they may do so
         with safety; to provide for a presumption of
         failure to yield right-of-way in relation to
         intersection collisions. . . .II
        It is necessary to harmonize, if possible, Article 827e-1,
 Section 1, Vernon's Penal Code, which authorizes the use of
 yield right-of-way signs. In view thereof, the amendment, if
 narrowly construed, would place a strained and false meaning
 on the plain and ordinary word yield, as heretofore commonly
 understood. The courts, under the circumstances, must give
 a reasonable construction to the statute and avoid a harsh
 and absurd construction that would result from a literal
 interpretation. We think the Legislature merely consolidated
 the rules governing traffic at intersections and did not in-
 tend to repeal Article 827e-1, Section 1.
        The amendment contains the provision that drivers approach-
  ing an intersection controlled by traffic signs or signals
 shall stop, yield and grant immediate use of the intersection
, " . . .in obedience to any stop sign, yield right-of-way sign
 or traffic control device. . . ." A driver acting in obedience
 to a yield right-of-way sign must yield to those ve!&les with-
 Tii the intersection or in such proximity thereto as to consti-
 tute a hazard and may, depending upon the circumstances, have
 to stop in order to avoid collision or interference with other
 vehicles. A driver approaching an intersection controlled
 by a yield right-of-way sign will not have to yield or stop
 whenever the intersection may be entered safely without danger
 of collision or interference with other vehicles.

                        SUMMARY
      The Legislature has retained the yield right-
      of-way mign for traffic control.  A driver ap-
                             - 2365 -
.-




     COl.   Wilson E. Speir, page 3, (M- 474 )



            proaching an intersection controlled by
            a yield right-of-way sign must yield the
            right-of-way to vehicles within the inter-
            section or in such proximity thereto as to
            constitute a hazard and must stop if cir-
            cumstances require but need not stop when
            the intersection can be safely entered.
                                Very        uly yours,
                                       /P




                                            MARTIN
                                AttOrqj!?y
                                         General of Texas
     Prepared by Roland Daniel Green III
     Assistant Attorney General
     APPROVED:
     OPINION COMMITTEE
     Xerns Taylor, Chairman
     George Xelton, Vice-Chairman
     Harold Kennedy
     Malcolm Quick
     Rob Lattimore
     Alan Minter
     MEADE F. GRIFFIN
     Staff Legal Assistant
     HAWTHORNE PHILLIPS
     Executive Assistant
     NOLA WHITE
     First Assistant




                                  -2366-